Citation Nr: 1220034	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for residuals of left ring finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In December 2011 a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's left ring finger disability is manifested by ankylosis of the interphalangeal joint pain with significant reduction in grip, reduced manual dexterity and generalized pain.  





CONCLUSION OF LAW

The criteria for a compensable rating for residuals of left ring finger fracture are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Codes 5227, 5230 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in March 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a March 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The Board also notes that the instant claim for increase arose from the initial grant of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VCAA notice pertaining to the Veteran's appeal of the initial rating assigned for residuals of left ring finger fracture was actually not required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, post-service Naval Medical Center (NMC) records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the December 2011 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Veteran's service treatment records show that he sustained a left ring finger fracture as a result of a fall on July 29, 2006.  He underwent surgery on that date to repair the fracture, and pins were removed from the finger on October 10, 2006.  Subsequent records show that he received treatment for complaints of left ring finger pain and stiffness periodically throughout the remainder of military service.  A January 2008 Naval Medical Center progress note indicates that the Veteran was status post a complex array of left upper extremity fractures, include distal radius and ulna fracture with soft tissue loss and subsequent left finger fracture with open reduction internal fixation and persistent contracture of both the wrist and the ring finger.  

On June 2008 VA orthopedic examination, the Veteran reported numbness in the fingers of his left hand and in the thumb.  He also reported marked limitation of motion of the hand and marked limitation of function in terms of gripping, lifting, dressing and bathing.  The hand and left upper extremity basically functioned only as a help hand.  He had pain at night and also had pain during the day.  At times he had tingling into his hand as well.  

The Veteran reported marked limitation of motion to his left wrist, left hand, and left thumb.  He also noted increased pain with changing weather.  He had undergone previous EMG studies, which showed radial tunnel syndrome.  In terms of his activities of daily living, the Veteran was using his left hand only as a helping hand.  He was not able to use it for eating, showering, dressing, toileting, shaving or brushing his teeth.  He had not been able to return to work as a cook since he was not able to use the left hand or wrist effectively in this capacity.  Recreationally, he was no longer able to run, swim, play baseball or play soccer (as he had been a goalie).  He was able to drive for 1 hour but basically only used his right hand.  

Physical examination showed that wrist motion was markedly limited and that ring finger motion was additionally limited.  Sensory examination revealed decreased sensation in the entire left forearm, left wrist, left hand and left fingers, all of them including the index, long, ring, little and thumb.  Jamar grip strength was 60, 50 on the right and 5, 5 on the left.  The ring finger fell short of reaching to the flexion crease by 1 1/4 inches.  Active range of function of the ring finger was 0 to 5 degrees flexion of the metacarpophalangeal joint, with no active flexion of the interphalangeal joint.  The joint had a 90 degree contracture.  The Veteran was unable to actively flex or extend the proximal interphalangeal joint.  The distal interphalangeal joint had no active flexion and passive flexion was held at 30 degrees.  Passively, the joint could be carried out from 0 to 90 degrees but the Veteran had no active flexion of the flexor tendons.  The left hand showed generalized atrophy.  

The pertinent current diagnosis was no active function of the flexor or extensor tendons involving the proximal interphalangeal or the distal interphalangeal joints of the left ring finger with 90 degree flexion contracture of the proximal interphalangeal joint, no active function of the proximal interphalangeal joint and no active function of the distal interphalangeal joint and marked limitation of motion of the metacarpophalangeal joint.  There was still residual fracture lucency present in the ring finger fractures with resistance- decreased sensation to the left ring finger from the previous distal radius fracture instability.   

On June 2008 VA general medical examination, the Veteran reported that he sustained a fractured left ring finger as a result of a fall in 2006.  He complained of residual deformity, pain, and functional limitation as a result of the injury.  

Post-service NMC progress notes generally show the Veteran complaining of pain and stiffness in the left ring finger.  He generally reported no significant active movement of the finger.  He used a three point pinch for left-handed grasping and was unable to grasp with the finger.  Jamar grip strength and pinch on the left was significantly reduced.

A February 2009 RO rating sheet shows that in addition to being service connected for the left ring finger fracture, the Veteran is also service-connected for status post open fracture of the left distal radius and ulna, rated 10 percent; painful left forearm scarring, rated 10 percent; painful left ring finger scar, rated 10 percent; and, left upper extremity sensory loss, rated 20 percent.  

On his July 2009 Form 9, the Veteran indicated that he was unable to lift more than 5 pounds with the left hand and left ring finger.  He had sharp pain and stiffness in the finger and in the left arm.  His pain level was 8 out of 10 and it was affecting his daily tasks and bothered his sleep.  He had limited range of motion of the left ring finger.  

On October 2009 VA orthopedic examination it was noted that the Veteran had a left wrist fracture requiring pain medications, which caused him to be dizzy and he fell and fractured his left ring finger.  He was subsequently not able to flex the finger or extend the finger completely and had had several surgeries at the Naval Medical Center, San Diego with no significant change of his motion.  He reported some pain from the left elbow into the ring finger which was sharp 8/10 pain and was fairly constant.  He continued, however, to take morphine sulfate, MS Contin, 15 mg twice a day, and oxycodone every 4 hours.  He also was taking gabapentin, 800 mg, 3 times a day.  He took these medications for pain from left forearm fractures as well as pain from the finger.  He was not able to grip significantly with the ring finger and wore a brace on the finger.  

Physical examination revealed a flexion contracture of the ring finger proximal interphalangeal joint, which was fairly fixed at 60 degrees flexion with no significant extension or flexion beyond that point.  The distal interphalangeal joint did extend to 0 degrees and flexed to 70 degrees, but the ring fingertip was 2.5 cm from the proximal palmar crease on gripping.  The other fingertips were able to reach the proximal palmar crease.  There was a 5.5-cm x 2-mm scar over the dorsal proximal phalanx of the ring finger which was superficial and well healed with no tenderness, atrophy, hypertrophy or inflammation.  The Veteran's thumb opposition with all fingertips was normal. All fingers were normally aligned and no rotational deformity was found.  

X-rays showed that the Veteran was status post open reduction internal fixation of a previous distal radial ulnar fracture with multiple K wires crossing the fracture plane in both the distal radius and ulna.  There was irregular bone healing with incomplete bone bridging.  There was soft tissue calcification along the course of the extensor carpi ulnaris.  There was also osteopenia, likely from disuse and no definite evidence of hardware failure or complication.  

The examiner diagnosed the Veteran with closed fracture of the left ring finger proximal phalanx with open reduction internal fixation and pinning procedures with removal of pins.  The Veteran now had ankylosis of the ring finger proximal interphalangeal joint, which was fixed at 60 degrees flexion.  He had significant reduction in grip due to this, and manual dexterity was reduced as well.  Bathing, grooming and dressing were not significantly affected, and there was no additional impairment due to flare-ups.  He did have surgical scarring as described.

A March 2010 NMC San Diego occupational therapy progress note indicates that two of the Veteran's medical problems included ankylosis of the left ring finger and stiffness of the finger joints.  

In an April 2010 statement, the Veteran indicated that he was unable to lift any more with this left hand and left ring finger.  He also noted that he had ankylosis of the ring finger.  He reported that the pain associated with the ring finger was affecting his daily life, including his sleep, tasks and activities.  

In a November 2011 statement, the Veteran indicated that he was currently taking morphine and oxycodone/acetaminophen/ Percocet for his left finger pain.

During the December 2011 Board hearing, the Veteran reported that there had not been any improvement in his left ring finger since he had received the surgery for it in 2006.  He was currently receiving therapy for the finger once a month.  He indicated that he was taking Percocet and morphine to relieve the pain in the finger.  He thought that the medicine did provide relief but that his pain was still constantly there.  The Veteran indicated that due to the condition of his finger and left hand he could not swim.  He also had to depend on his right hand side to grab the steering wheel.  When he tried to dress himself he mainly had to use his right hand.  He could not close the left ring finger and could not straighten it out.  He could not help carry tables for one of his son's sports events and could not play sports like basketball, softball or baseball with him because he could not grab the ball.  He also had difficulty picking up his son.  Additionally, he reported that the pain in his ring finger affected his sleep.  At night, he would keep waking up due to pain in his finger.  As a result, he did not get a lot of sleep, which in turn negatively affected his functioning at work and his stress level.  

Moreover, the Veteran testified that he wore a wrap on his finger 24 hours a day to help him straighten it out.  He was also had a brace that he was supposed to wear for two hours at a time, with a short break in between.  This was also to help straighten out his finger.  He indicated that the principle problems with the finger were that he could not straighten it out and it caused him a lot of pain.  He also could not close it completely to make a fist.  His pain was always there but bumping the finger would make it worse.  He was currently doing office work and was instructed to put an extra piece of rubber on his keyboard to raise it up a little bit.  Additionally, he indicated that he would type slowly.  The Veteran indicated that he was right handed and he could hold objects of five pounds or less in his left hand by using only his thumb index and middle finger.

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left ring finger disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

It is clear from the record that the Veteran has ankylosis of the ring finger.  However, under Diagnostic Code 5227, ankylosis of the ring finger, whether favorable or unfavorable, may only be assigned a noncompensable (0 percent) rating.  Similarly, although it is clear that the Veteran has significant limitation of motion of the ring finger (in the joints, which are not ankylosed), under Diagnostic Code 5230, limitation of motion of this finger may also only be assigned a noncompensable rating.  38 C.F.R. § 4.71a.  

Additional factors that could provide a basis for assignment of a compensable rating have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   In this regard, the October 2009 VA examiner specifically found that there was no indication of pain, fatigue, weakness, lack of endurance, incoordination or additional loss of range of motion on repetitive use.  Also, although it is clear that the Veteran has greatly reduced grip strength, reduced manual dexterity and significant generalized pain, it is not shown that he has any more functional loss than would result from complete unfavorable ankylosis of the finger, a level of disability to which a noncompensable rating must be assigned.  Further, although the medical evidence indicates that the Veteran can now only use his left hand as a "help hand", this more severe limitation is a result of the combination of his left wrist/upper extremity disability and his left finger disability, not the left finger disability alone.  Moreover, a separate 10 percent rating for painful scarring of the left ring finger has already been assigned, providing the Veteran with adequate compensation for the overall functional loss associated with this finger.  It is also noted, that to the extent there is hand impairment a rating has been assigned for sensory loss which would contemplate the complained of functional impairment.

The Board has also considered whether the Veteran's claim for increase for left ring finger disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, as there is no basis for assignment of a compensable rating for the left ring finger disability on either a schedular or extraschedular basis, the Veteran's claim must be denied.  

ORDER

An initial compensable rating for residuals of left ring finger fracture is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


